 



Exhibit 10.2
EXECUTION COPY
TAX SEPARATION AGREEMENT
          This TAX SEPARATION AGREEMENT is dated as of October 22, 2007, by and
among Peabody Energy Corporation (“Peabody”), a Delaware corporation, and
Patriot Coal Corporation (“Spinco”), a Delaware corporation.
          WHEREAS, as of the date hereof, Peabody is the common parent of an
affiliated group of domestic corporations within the meaning of Section 1504(a)
of the Code, and the members of the affiliated group have heretofore joined in
filing consolidated federal income Tax returns (the “Affiliated Group”);
          WHEREAS, Peabody intends to distribute all of the outstanding shares
of stock of Spinco pro rata to the holders of Peabody common stock in a
transaction that qualifies under sections 355 and 368 of the Code; and
          WHEREAS, as a result of the Distribution, the Parties desire to enter
into this Tax Separation Agreement to provide for certain Tax matters, including
the assignment of responsibility for the preparation and filing of Tax Returns,
the payment of and indemnification for Taxes (including Taxes with respect to
the Distribution and related transactions as contemplated in the other
Transaction Agreements), entitlement to refunds of Taxes, and the prosecution
and defense of any Tax controversies;
          NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained in this Agreement, the Parties hereby agree as follows:
ARTICLE I. DEFINITIONS
          SECTION 1.1. General. Capitalized terms used in this Agreement and not
defined herein shall have the meanings that such terms have in the Separation
Agreement. As used in this Agreement, the following terms shall have the
following meanings:
          “Affiliated Group” shall have the meaning specified in the preamble
hereof.
          “Agreement” shall mean this Tax Separation Agreement.
     “Business Day” or “Business Days” shall mean a day which is not a Saturday,
Sunday or a day on which banks in New York City are authorized or required by
law to close.
     “Closing of the Books Method” shall mean the apportionment of items between
portions of a taxable period based on a closing of the books and records on the
Distribution Date (as if the Distribution Date was the end of the taxable
period), provided that, any items not susceptible to such apportionment shall be
apportioned on the basis of elapsed days during the relevant portion of the
taxable period.

 



--------------------------------------------------------------------------------



 



     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Confidentiality Agreement” shall mean any agreement pursuant to which the
parties named therein have agreed to terms under which they were permitted to
review certain financial information relating to Spinco or the Spinco Business.
     “Consolidated Return” shall mean any Tax Return relating to Income Taxes
filed pursuant to Section 1502 of the Code, or any comparable combined,
consolidated, or unitary group Tax Return relating to Income Taxes filed under
state or local tax law which, in each case, includes Peabody and at least one
subsidiary.
     “Contribution” shall have the meaning specified in the Separation
Agreement.
     “Distribution” shall have the meaning specified in the Separation
Agreement.
     “Distribution Date” shall mean the Business Day on which the Distribution
is effected.
     “Distribution-Related Liability” shall mean any liability subject to
indemnification pursuant to Section 4.3.
     “Final Determination” shall mean the final resolution of liability for any
Tax for any taxable period, including any related interest or penalties, by or
as a result of: (i) a final and unappealable decision, judgment, decree or other
order by any court of competent jurisdiction; (ii) a closing agreement or
accepted offer in compromise under Section 7121 or 7122 of the Code, or
comparable agreement under the laws of other jurisdictions which resolves the
entire Tax liability for any taxable period; or (iii) any allowance of a refund
or credit in respect of an overpayment of Tax, but only after the expiration of
all periods during which such refund may be recovered by the jurisdiction
imposing the Tax.
     “Income Tax” shall mean any income, franchise or similar Taxes imposed on
(or measured by) net income or net profits.
     “Income Tax Returns” shall mean all Tax Returns relating to Income Taxes.
     “Indemnification Tax Benefit” shall have the meaning specified in
Section 2.4(b).
     “Indemnified Tax” shall have the meaning specified in Section 2.4(b).
     “IRS” shall mean the Internal Revenue Service.
     “Opinion” shall mean the opinion delivered by Ernst & Young LLP pursuant to
Section 3.02(j) of the Separation Agreement.
     “Other Tax” shall mean any Tax other than an Income Tax.
     “Party” shall mean either Peabody or Spinco, as the case maybe.

2



--------------------------------------------------------------------------------



 



     “Payment Period” shall have the meaning specified in Section 2.4(c).
     “Peabody” shall have the meaning specified in the preamble hereof.
     “Proceeding” shall mean any audit, examination or other proceeding brought
by a Taxing Authority with respect to Taxes.
     “Prohibited Acts” shall have the meaning specified in Section 4.2.
     “Refund” shall have the meaning specified in Section 2.2.
     “Restricted Period” shall mean the two-year period commencing on the
Distribution Date.
     “Retained Liabilities” shall mean the Liabilities covered by the “Liability
Assumption Agreements” as defined in the Separation Agreement.
     “Retained Liability Payment” shall have the meaning specified in
Section 2.6.
     “Retained Liability Tax Benefit” shall have the meaning specified in
Section 2.6.
     “Ruling” shall mean the private letter ruling issued by the IRS to Peabody
dated September 26, 2007, , attached hereto as Exhibit A, and any supplemental
rulings related thereto.
     “Separation Agreement” shall mean the agreement entitled “Separation
Agreement, Plan of Reorganization and Distribution,” entered into by Peabody and
Spinco dated as of October 22, 2007.
     “Spinco” shall have the meaning set forth in the preamble hereof.
     “Spinco Business” shall have the same meaning as “Patriot Business” as
defined in the Separation Agreement.
     “Spinco Pre-Closing NOL” shall mean any net operating loss from a taxable
period ending on or before the Distribution Date that is allocated to Spinco
after the Distribution Date under applicable Law.
     “Spinco Pre-Closing Tax Credit” shall mean any credit to which Section 383
of the Code (or any corresponding provision under state, local or foreign Law)
applies from a taxable period ending on or before the Distribution Date that is
allocated to Spinco after the Distribution Date under applicable Law.
     “Straddle Period” shall mean any taxable period commencing prior to, and
ending after, the Distribution Date.
     “Tax” or “Taxes” shall mean any federal, state, local or foreign income,
gross receipts, property, sales, use, license, excise, franchise, employment,
payroll, withholding, alternative or add on minimum, ad valorem, transfer or
excise tax, or any

3



--------------------------------------------------------------------------------



 



other tax, custom, duty, governmental fee or other like assessment or charge of
any kind whatsoever, together with any interest or penalty, imposed by any
Taxing Authority.
     “Taxing Authority” shall mean any governmental authority (whether United
States or non-United States, and including, any state, municipality, political
subdivision or governmental agency) responsible for the imposition of any Tax.
     “Tax Returns” shall mean all reports or returns (including information
returns and amended returns) required to be filed or that may be filed for any
period with any Taxing Authority in connection with any Tax or Taxes (whether
domestic or foreign).
          SECTION 1.2. References; Interpretation. References in this Agreement
to any gender include references to all genders, and references to the singular
include references to the plural and vice versa. The words “include”, “includes”
and “including” when used in this Agreement shall be deemed to be followed by
the phrase “without limitation”. Unless the context otherwise requires,
references in this Agreement to Articles, Sections, Exhibits and Schedules shall
be deemed references to Articles and Sections of, and Exhibits and Schedules to,
such Agreement. Unless the context otherwise requires, the words “hereof”,
“hereby” and “herein” and words of similar meaning when used in this Agreement
refer to this Agreement in its entirety and not to any particular Article,
Section or provision of this Agreement.
ARTICLE II.   ALLOCATION OF TAX LIABILITIES
          SECTION 2.1.   Indemnity. (a) Subject to Article IV and without
duplication, Peabody shall indemnify Spinco from all liability for (i) Income
Taxes of Spinco or any other member of the Affiliated Group with respect to
taxable periods ending on or before the Distribution Date and (ii) Income Taxes
of Spinco or relating to the Spinco Business for any Straddle Period, but only
to the extent attributable to the portion of the Straddle Period ending on or
before the Distribution Date. Taxes for a Straddle Period shall be apportioned
in accordance with the Closing of the Books Method.
          (b) Spinco shall indemnify Peabody from all liability for Other Taxes
(excluding any such Taxes covered by Section 4.5(g)) of Spinco or relating to
the Spinco Business for any taxable period.
          SECTION 2.2.   Refunds. (a) Subject to Section 3.5, if a Party
receives a refund, offset, credit, or other benefit (including interest received
thereon) (a “Refund”) of Tax which the other Party would have been obligated to
indemnify had the Refund been a payment, then the Party receiving the Refund
shall promptly pay the amount of the Refund to the other Party, less reasonable
costs and expenses incurred in connection with such Refund, including any Taxes
on such Refund or interest thereon.
          (b) Each Party shall, if reasonably requested by the other Party,
cause the relevant entity to file for and use its reasonable best efforts to
obtain and expedite the receipt of any Refund to which such requesting Party is
entitled under this Section 2.2.

4



--------------------------------------------------------------------------------



 



          SECTION 2.3.   Contests.
          (a)   In the case of any Proceeding that relates to Taxes for which
Peabody is responsible under Section 2.1 hereof, Peabody shall have the right to
control, in its sole discretion, the conduct of such Proceeding. Subject to the
foregoing, Spinco shall have the right to participate jointly in any Proceeding
if the consequences of the resolution of such Proceeding could reasonably be
expected to affect the tax liability of Spinco for any tax period following the
Distribution.
          (b)   In the case of any Proceeding that relates to Taxes for which
Spinco is responsible under Section 2.1 hereof, Spinco shall have the sole right
to control the conduct of such Proceeding.
          (c)   In the case of any Proceeding that relates to a Straddle Period
of Spinco or the Spinco Business the parties shall use reasonable efforts to
cause such Proceeding to be bifurcated between the period ending on the
Distribution Date and the period beginning after the Distribution Date. If the
parties are able to cause the audit to be so bifurcated, then Sections 2.3(a)
and (b) hereof shall govern the control of such Proceedings. To the extent that
the parties are unable to cause such bifurcation, Peabody and Spinco shall
jointly control such Proceeding.
          (d)   After the Distribution Date, each Party shall promptly notify
the other Party in writing upon receipt of written notice of the commencement of
any Proceeding or of any demand or claim upon it, which, if determined
adversely, would be grounds for indemnification from such other Party pursuant
to Section 2.1 or could reasonably be expected to have an adverse Tax effect on
the other Party. Each Party shall, on a timely basis, keep the other Party
informed of all developments in the Proceeding and provide such other Party with
copies of all pleadings, briefs, orders, and other correspondence pertaining
thereto.
          SECTION 2.4.   Treatment of Payments; After Tax Basis
          (a) Peabody and Spinco agree to treat any indemnification payments
(other than payments of interest pursuant to Section 2.4(c)) pursuant to this
Agreement, including any payments made pursuant to Section 2.6, as either a
capital contribution or a distribution, as the case may be, between Peabody and
Spinco occurring immediately prior to the Distribution, and to challenge in good
faith any other characterization of such payments by any Taxing Authority. If,
notwithstanding such good faith efforts, the receipt or accrual of any such
payment (other than payments of interest pursuant to Section 2.4(c)) results in
taxable income to the indemnified Party, such payment shall be increased so
that, after the payment of any Taxes with respect to the payment, the
indemnified Party shall have realized the same net amount it would have realized
had the payment not resulted in taxable income.
          (b) To the extent that any liability for Taxes that is subject to
indemnification under Section 2.1 (an “Indemnified Tax”) gives rise to an
Indemnification Tax Benefit to the indemnified Party in any taxable period, the
indemnified Party will promptly remit to the indemnifying Party the amount of
any such Indemnification Tax Benefit actually realized. For purposes of

5



--------------------------------------------------------------------------------



 



this Agreement, “Indemnification Tax Benefit” means a reduction in the amount of
Taxes that are required to be paid or increase in refund due, whether resulting
from a deduction, from reduced gain or increased loss from disposition of an
asset, or otherwise. For purposes of this Agreement, an indemnified Party will
be deemed to have actually realized an Indemnification Tax Benefit at the time
the amount of Taxes such indemnified Party is required to pay is reduced or the
amount of any refund due is increased. The amount of any Indemnification Tax
Benefit in this Section 2.4(b) shall be calculated by comparing (i) the
indemnified Party’s actual Tax liability taking into account any Indemnified Tax
with (ii) what the indemnified Party’s Tax liability would have been without
taking into account any Indemnified Tax. If, pursuant to this Agreement, the
indemnified Party makes a remittance to the indemnifying Party of any
Indemnification Tax Benefit and all or part of such Indemnification Tax Benefit
is subsequently disallowed, the indemnifying Party will promptly pay to the
indemnified Party that portion of such remittance equal to the portion of the
Indemnification Tax Benefit that is disallowed.
          (c) Payments made pursuant to this Agreement that are not made within
the period prescribed in this Agreement or, if no period is prescribed, within
thirty (30) days after demand for payment is made (the “Payment Period”) shall
bear interest for the period from and including the date immediately following
the last date of the Payment Period through and including the date of payment at
a per annum rate equal to the Applicable Rate. Such interest will be payable at
the same time as the payment to which it relates and shall be calculated on the
basis of a year of 365 days and the actual number of days for which due.
          SECTION 2.5.   Agent. Subject to the other applicable provisions of
this Agreement, Spinco hereby irrevocably designates Peabody as its sole and
exclusive agent and attorney-in-fact to take such action (including execution of
documents) as Peabody, in its sole discretion, may deem appropriate in any and
all matters (including audits) relating to any Income Tax Return for which
Peabody has an indemnification obligation under Section 2.1.
          SECTION 2.6.   Retained Liabilities. To the extent that any payments
made by Peabody in respect of the Retained Liabilities (a “Retained Liability
Payment”) gives rise to a Retained Liability Tax Benefit to Spinco in any
taxable period, Spinco will promptly remit to Peabody the amount of any such
Retained Liability Tax Benefit actually realized. For purposes of this
Agreement, “Retained Liability Tax Benefit” means a reduction in the amount of
Taxes that are required to be paid or increase in refund due, whether resulting
from a deduction, credit, increased basis, or otherwise. For purposes of this
Agreement, Spinco will be deemed to have actually realized a Retained Liability
Tax Benefit at the time the amount of Taxes Spinco is required to pay is reduced
or the amount of any refund due is increased. The amount of any Retained
Liability Tax Benefit in this Section 2.6 shall be calculated by comparing
(i) Spinco’s actual Tax liability taking into account any Retained Liability
Payment with (ii) what Spinco’s Tax liability would have been without taking
into account any Retained Liability Payment. If, pursuant to this Agreement,
Spinco makes a remittance to Peabody of any Retained Liability Tax Benefit and
all or part of such Retained Liability Tax Benefit is subsequently disallowed,
Peabody will promptly pay to Spinco that portion of such remittance equal to the
portion of the Retained Liability Tax Benefit that is disallowed.
ARTICLE III.   RETURNS AND TAXES ATTRIBUTABLE TO SPINCO
          SECTION 3.1.   Peabody’s Responsibility for the Preparation of Tax
Returns and for the Payment of Taxes.

6



--------------------------------------------------------------------------------



 



          (a)   Peabody shall prepare and file or cause to be prepared and filed
all Tax Returns of Spinco or relating to the Spinco Business that are due on or
before the Distribution Date (taking into account any valid extensions thereof
and including any Tax Returns for the short year ending on the Distribution
Date) and all Income Tax Returns of the Affiliated Group.
          (b)   With respect to Income Tax Returns that are to be prepared and
filed by Peabody pursuant to the preceding paragraph (including separate Tax
returns of Spinco included in a Consolidated Return but not including any Tax
Returns for the short year ending on the Distribution Date) Peabody shall
provide a copy of such Tax Returns to Spinco no later than the Distribution
Date. With respect to Tax Returns for the short year ending on the Distribution
Date, Peabody shall provide to Spinco the following:
            (i)   An estimate of taxable income (loss) and the components of
such taxable income (loss) to be reported on such Tax Returns no later than two
and one-half months after the Distribution Date and any updates to such
estimates as they occur and become available;
            (ii)   A copy of such Tax Returns to Spinco not later than thirty
(30) days prior to the due date for filing of such Tax Returns. Spinco shall
have the right to review such Tax Returns and to review all work papers and
procedures used to prepare any such Tax Returns. If Spinco, within ten (10) days
after delivery of any such Tax Returns, notifies Peabody in writing of any
objections Spinco has to positions taken or statements made in such Tax Returns
that could reasonably be expected to have a material adverse impact on Spinco,
Peabody agrees to consider such objections in good faith. If Spinco does not so
notify Peabody of any objection, Spinco shall be considered to have consented to
the filing of such Tax Returns.
          (c)   To the extent that Spinco or the Spinco Business is included in
any Consolidated Return for a taxable period that includes the Distribution
Date, Peabody shall include in such Consolidated Return the results of Spinco
and the Spinco Business on the basis of the Closing of the Books Method. To the
extent permitted by law or administrative practice with respect to other Income
Tax Returns, the taxable period relating to Spinco or the Spinco Business shall
be treated as ending on the Distribution Date, and if the taxable period does
not, in fact, end on the Distribution Date, the Parties shall apportion all tax
items between the portions of the taxable period before and after the
Distribution Date on the Closing of the Books Method.
          (d) Where Peabody prepares and files or causes to be prepared and
filed a Tax Return that reflects information related to Spinco or the Spinco
Business pursuant to paragraphs (a) and (c) of this Section 3.1, the portions of
such Tax Returns relating to Spinco shall be submitted to Spinco no later than
thirty (30) days prior to the due date (including extensions) for filing of such
Tax Returns (or if such due date is within 45 days following the Distribution
Date, as promptly as practicable following the Distribution Date). Within ten
(10) days after delivery of any such portions of any Tax Return, Spinco shall
provide comments to Peabody in writing to the extent Spinco objects to any
statements that could reasonably be expected to adversely impact it, and Peabody
agrees to consider such objections in good faith. If Spinco does not so notify
Peabody of any objection, Spinco shall be considered to have consented to the
filing of such Tax Return.

7



--------------------------------------------------------------------------------



 



          SECTION 3.2.   Spinco’s Responsibility for the Preparation of Tax
Returns and for the Payment of Taxes. Spinco shall prepare and file or cause to
be prepared and filed all Tax Returns relating to Taxes of Spinco or the Spinco
Business that have not been filed before the Distribution Date, except for
Income Tax Returns of the Affiliated Group and Income Tax Returns of Spinco for
any Straddle Period as described in Sections 3.1 and 3.3.
          SECTION 3.3.   Responsibility for the Preparation of Straddle Period
Income Tax Returns and for the Payment of Straddle Period Income Taxes. Peabody
shall prepare and file or cause to be prepared and filed all Income Tax Returns
of Spinco for any Straddle Period. All such Income Tax Returns that are to be
prepared and filed by Peabody pursuant to this paragraph shall be submitted to
Spinco not later than thirty (30) days prior to the due date for filing of such
Tax Returns (or if such due date is within 45 days following the Distribution
Date, as promptly as practicable following the Distribution Date). Spinco shall
have the right to review such Tax Returns and to review all work papers and
procedures used to prepare any such Tax Return. If Spinco, within ten
(10) business days after delivery of any such Tax Return, notifies Peabody in
writing that it objects to any of the items in such Tax Return, Peabody and
Spinco shall attempt in good faith to resolve the dispute and, if they are
unable to do so, the disputed items shall be resolved (within a reasonable time,
taking into account the deadline for filing such Tax Return) by an
internationally recognized independent accounting firm chosen by both Peabody
and Spinco. Upon resolution of all such items, the relevant Straddle Period Tax
Return shall be filed on that basis. The costs, fees and expenses of such
accounting firm shall be borne equally by Peabody and Spinco.
          SECTION 3.4.   Manner of Preparation. All Income Tax Returns filed on
or after the Distribution Date shall be prepared in a manner that is consistent
with the Ruling and the Opinion, or any other rulings obtained from other Taxing
Authorities in connection with the Distribution (in the absence of a Final
Determination to the contrary) and shall be filed on a timely basis (including
pursuant to extensions) by the Party responsible for such filing under this
Agreement. In the absence of a Final Determination to the contrary, a
controlling change in law or circumstances, or accounting method changes
pursuant to applications that are approved by the Internal Revenue Service, all
Income Tax Returns of Spinco for tax periods commencing prior to the
Distribution Date shall be prepared on a basis consistent with the elections,
accounting methods, conventions, assumptions and principles of taxation used
with respect to the Spinco Business for the most recent taxable periods for
which Tax Returns of the Affiliated Group have been filed.
          SECTION 3.5.   Carrybacks. Spinco agrees not to carry back any net
operating losses, capital losses or credits for any taxable period ending after
the Distribution Date to a taxable period, or portion thereof, ending on or
before the Distribution Date. To the extent that Spinco is required by
applicable law to carry back any such net operating losses, capital losses or
credits, any refund of Taxes attributable to such carryback shall be for
Peabody’s account.
          SECTION 3.6.   Retention of Records; Cooperation; Access.
          (a)   Peabody and Spinco shall, and shall cause each of their
Subsidiaries to retain adequate records, documents, accounting data and other
information (including computer data) necessary for the preparation and filing
of all Tax Returns required to be filed by Peabody or

8



--------------------------------------------------------------------------------



 



Spinco and for any Proceeding relating to such Tax Returns or to any Taxes
payable by Peabody or Spinco.
          (b)   Peabody and Spinco shall, and shall cause each of their
Subsidiaries to cooperate and provide reasonable access to (i) all records,
documents, accounting data and other information (including computer data)
necessary for the preparation and filing of all Tax Returns required to be filed
by Peabody or Spinco and for any Proceeding relating to such Tax Returns or to
any Taxes payable by Peabody or Spinco and (ii) its personnel and premises, for
the purpose of the preparation, review or audit of such Tax Returns, or in
connection with any Proceeding, as reasonably requested by either Peabody or
Spinco.
          (c)   The obligations set forth above in Sections 3.6(a) and 3.6(b)
shall continue until the longer of (i) the time of a Final Determination or
(ii) expiration of all applicable statutes of limitations, to which the records
and information relate. For purposes of the preceding sentence, each Party shall
assume that no applicable statute of limitations has expired unless such Party
has received notification or otherwise has actual knowledge that such statute of
limitations has expired.
          SECTION 3.7.   Confidentiality; Ownership of Information; Privileged
Information. The provisions of Article XIII of the Separation Agreement relating
to confidentiality of information, ownership of information, privileged
information and related matters shall apply with equal force to any records and
information prepared and/or shared by and among the Parties in carrying out the
intent of this Agreement.
          SECTION 3.8.   Sections 382 and 383 Limitations. Peabody agrees to
make a timely and valid election under Treasury Regulation Section 1.1502-95 and
Section 1.1502-98 (and any corresponding elections under state, local or foreign
Law) to allocate to Spinco a portion of the “consolidated section 382
limitation” and “consolidated section 383 credit limitation” (as those terms are
defined under the Treasury Regulations issued pursuant to Code Section 1502)
(and any corresponding limitations under state, local or foreign Law) of the
Affiliated Group in an amount that is equal to the sum of all applicable Spinco
Pre-Closing NOLs and Spinco Pre-Closing Tax Credits, respectively; provided,
that Peabody shall not be required to adjust any such allocation made pursuant
to this Section 3.8 as the result of any adjustment by the IRS (or applicable
governmental authority) to any Spinco Pre-Closing NOL or Spinco Pre-Closing Tax
Credit.
ARTICLE IV.   DISTRIBUTION AND RELATED TAX MATTERS
          Notwithstanding anything herein to the contrary, the provisions of
this Article IV shall govern all matters among the parties hereto related to a
Distribution-Related Liability.
          SECTION 4.1.   Compliance with the Ruling. Spinco and Peabody hereby
confirm and agree to comply with any and all covenants, agreements and
representations in the Ruling applicable to Spinco and Peabody, respectively
(including but not limited, in the case of Spinco, to agreeing that Spinco will
not cease the active conduct of its trade or business within the meaning of
Section 355(b) of the Code).
          SECTION 4.2.   Opinion Requirement for Major Transactions Undertaken
by Spinco During the Restricted Period. Spinco agrees that during the Restricted
Period it will not

9



--------------------------------------------------------------------------------



 



(i) merge or consolidate with or into any other corporation, (ii) liquidate or
partially liquidate (within the meaning of such terms as defined in Section 346
and Section 302, respectively, of the Code), (iii) sell or transfer all or
substantially all of its assets (within the meaning of Rev. Proc. 77-37, 1977-2
C.B. 568) in a single transaction or series of related transactions, or sell or
transfer any portion of its assets that would violate the “continuity of
business enterprise” requirement of Treas. Reg. §1.368-1(d), (iv) redeem or
otherwise repurchase any of its capital stock other than pursuant to open market
stock repurchase programs meeting the requirements of section 4.05(1)(b) of Rev.
Proc. 96-30, 1996-1 C.B. 696, or (v) enter into any negotiations, agreements or
arrangements with respect to transactions or events (including any transactions
described in Sections 4.2(i)-(iv) (and, for this purpose, including any
redemptions made pursuant to open market stock repurchase programs), stock
issuances, pursuant to the exercise of options or otherwise, option grants,
capital contributions or acquisitions, entering into any partnership or joint
venture arrangements, or a series of such transactions or events, but excluding
the Distribution) that may cause the Distribution to be treated as part of a
plan pursuant to which one or more persons acquire directly or indirectly stock
of Spinco representing a “50-percent or greater interest” therein within the
meaning of Section 355(d)(4) of the Code (collectively the “Prohibited Acts”).
Notwithstanding the foregoing, Spinco may take any of the Prohibited Acts,
subject to Section 4.3, if (x) Spinco first obtains (at its expense) an opinion
in form and substance reasonably acceptable to Peabody of a nationally
recognized law firm reasonably acceptable to Peabody, which opinion may be based
on usual and customary factual representations or (y) at Spinco’s request,
Peabody (at the expense of Spinco) obtains a supplemental ruling from the
Internal Revenue Service, that such Prohibited Act or Acts, and any transaction
related thereto, will not (a) affect any of the conclusions set forth in the
Ruling, including (i) the qualification of the Contribution under Section 368 of
the Code, (ii) the qualification of the Distribution under Section 355 of the
Code, and (iii) the nonrecognition of gain to Peabody in the Contribution and
the Distribution or (b) cause the stock of Spinco distributed in the
Distribution to fail to be treated as qualified property pursuant to Section
355(e) of the Code. Spinco may also take any of the Prohibited Acts, subject to
Section 4.3, with the consent of Peabody in its sole and absolute discretion.
During the Restricted Period, Spinco shall provide all information reasonably
requested by Peabody relating to any transaction involving an acquisition
(directly or indirectly) of 5% or more of Spinco stock. Spinco will provide
Peabody with notice of all acquisitions (direct or indirect) within the meaning
of Section 355(e) of the Code once the aggregate amount of such transactions
exceeds 25% of Spinco stock.
          SECTION 4.3.   Indemnification by Spinco. If Spinco takes any action
or enters into any agreement to take any action, including any of the Prohibited
Acts as defined in Section 4.2 of this Agreement, or if there is a breach by
Spinco of Section 4.1 hereof, or if there is any direct or indirect acquisition
of Spinco stock, and as a result (i) the Distribution shall fail to qualify
under Section 355 of the Code, (ii) the stock of Spinco distributed in the
Distribution shall fail to be treated as qualified property pursuant to Section
355(e) of the Code or (iii) the Contribution fails to qualify under Section 368
of the Code or Peabody recognizes any gain in connection with the Contribution,
then Spinco shall indemnify and hold harmless Peabody against any and all Taxes
imposed upon or incurred by Peabody (and any Taxes of Peabody shareholders to
the extent Peabody is liable with respect to such Taxes, whether to a Taxing
Authority, to a shareholder or to any other person) as a result, unless such
Taxes would, in any event, have been imposed upon or incurred by Peabody without
regard to such actions, breaches or events, as determined at such time. To the
extent Peabody recognizes income under clauses

10



--------------------------------------------------------------------------------



 



(i), (ii) or (iii) of the preceding sentence and such income is offset by net
operating losses of Peabody, the amount of Taxes for which Spinco shall
indemnify and hold harmless Peabody under this Section 4.3 shall be determined
as if such income had not been offset by such net operating losses. Peabody
shall be indemnified and held harmless under this Section 4.3 without regard to
whether an opinion or supplemental ruling pertaining to the action pursuant to
Section 4.2 was obtained, and without regard to whether Peabody gave its consent
to such action pursuant to Section 4.2 or otherwise.
          SECTION 4.4.   Information Sharing. On or before the Distribution
Date, Peabody agrees to furnish Spinco with: (i) a copy of all Confidentiality
Agreements, and (ii) a list of persons who may be deemed, in Peabody’s sole
judgment, to have reached an agreement, understanding or arrangement, or to have
engaged in substantial negotiations with Peabody concerning a potential
acquisition of Spinco or the Spinco Business or any portion thereof at the time
of the Distribution within the meaning of Treas. Reg. § 1.355-7(d).
Notwithstanding the foregoing, Spinco shall not be relieved of any obligation
under Section 4.2 or any liability to Peabody under Section 4.3 with respect to
any person not included in the list described in subsection (ii) herein.
          SECTION 4.5.   Procedural Matters.
          (a)   Notice. If either Spinco or Peabody receives any written notice
of deficiency, claim or adjustment or any other written communication from a
Taxing Authority that may result in a Distribution-Related Liability, the Party
receiving such notice or communication shall promptly give written notice
thereof to the other Party, provided that any delay by Peabody in so notifying
Spinco shall not relieve Spinco of any liability to Peabody hereunder except to
the extent Spinco is materially and adversely prejudiced by such delay. Peabody
undertakes and agrees that from and after such time as Peabody obtains knowledge
that any representative of a Taxing Authority has begun to investigate or
inquire into the Distribution (whether or not such investigation or inquiry is a
formal or informal investigation or inquiry), Peabody shall (i) notify Spinco
thereof, provided that any delay by Peabody in so notifying Spinco shall not
relieve Spinco of any liability to Peabody hereunder except to the extent Spinco
is materially and adversely prejudiced by such delay, (ii) consult with Spinco
from time to time as to the conduct of such investigation or inquiry,
(iii) provide Spinco with copies of all correspondence between Peabody or its
representatives and such Taxing Authority or any representative thereof
pertaining to such investigation or inquiry and (iv) cooperate with Spinco to
permit a representative (reasonably satisfactory to Peabody) of Spinco to be
present and participate in all meetings with such Taxing Authority or any
representative thereof pertaining to such investigation or inquiry, provided,
that any costs relating to Spinco’s representation at such meetings shall be
borne by Spinco.
          (b)   Written Acknowledgment. Promptly upon receipt of notice as
provided in Section 4.5(a), Spinco shall respond in writing to Peabody as to
whether the liability asserted in the notice of deficiency, claim or adjustment
or other written communication would, if imposed upon or incurred by Peabody or
its Subsidiaries, be a Distribution-Related Liability. If Spinco believes in
good faith that such liability may not be a Distribution-Related Liability,
Spinco shall set forth in writing to Peabody the grounds for such belief. For
the avoidance of doubt, Spinco will satisfy the requirements of this
Section 4.5(b) if it believes in good faith that there is insufficient
information

11



--------------------------------------------------------------------------------



 



to determine whether such liability would, if imposed or incurred on Peabody or
its subsidiaries, be a Distribution-Related Liability.
          (c)   Tax Proceedings Controlled by Spinco. Any Proceeding that may
result in a Distribution-Related Liability, which is acknowledged as such by
Spinco pursuant to the first sentence of Section 4.5(b), shall be conducted in
accordance with this Section 4.5(c).
            (i)   Promptly upon Spinco’s written acknowledgment that the
asserted liability is a Distribution-Related Liability pursuant to
Section 4.5(b), Spinco may assume and direct the defense or settlement of the
Proceeding, provided that Spinco shall permit a representative of Peabody to be
present and participate in all hearings before any court and in all meetings
with the relevant Taxing Authority or any representative thereof pertaining to
such Proceeding (with any costs solely relating to Peabody’s representation at
such meetings to be borne by Peabody), provided further that, if Spinco fails to
prosecute the Proceeding in a reasonably diligent manner, Peabody may (at
Spinco’s expense and subject to the provisions in Section 4.5(d)) assume and
direct the defense or settlement of the Proceeding. If the Distribution-Related
Liability is grouped with other unrelated asserted liabilities or issues in the
Proceeding, Peabody and Spinco shall use their respective reasonable best
efforts to cause the Distribution-Related Liability to be the subject of a
separate Proceeding. If such severance is not possible, Spinco shall assume,
direct and be responsible only for the matters relating to the
Distribution-Related Liability and Peabody shall assume, direct and be
responsible for all other matters.
            (ii)   Upon request, during the course of the Proceeding, Spinco
shall from time to time furnish Peabody with evidence reasonably satisfactory to
Peabody of its ability to pay the full amount of the Distribution-Related
Liability. If at any time during such Proceeding, Peabody reasonably determines,
after due investigation, that Spinco may not be able to pay the full amount of
the Distribution-Related Liability, if required, then Spinco shall be required
to furnish a guarantee or performance bond satisfactory to Peabody in an amount
equal to the amount of the Distribution-Related Liability asserted by the Taxing
Authority. If Spinco fails to furnish such guarantee or bond, Peabody may assume
control of the Proceedings in accordance with Section 4.5(d).
            (iii)   Spinco shall pay all expenses directly related to the
Distribution-Related Liability, including but not limited to reasonable fees for
attorneys, accountants, expert witnesses or other consultants retained by it
and, to the extent that any such expenses have been or are paid by Peabody or
any of its Subsidiaries, Spinco shall promptly reimburse Peabody or such
subsidiary therefor.
            (iv)   Peabody shall, at Spinco’s sole cost (including but not
limited to any reasonable out-of-pocket costs incurred by Peabody), take such
action as Spinco may reasonably request (including but not limited to the
execution of powers of attorney for one or more persons designated by Spinco and
the filing of a petition, complaint, amended Tax Return or claim for refund) in
contesting the Distribution-Related Liability. Spinco shall, on a timely basis,
keep Peabody informed of all developments in the Proceeding and provide Peabody
with copies of all pleadings, briefs, orders, and other written papers
pertaining thereto.

12



--------------------------------------------------------------------------------



 



            (v)   Subject to satisfaction of the conditions herein set forth,
Spinco may direct Peabody to settle the Distribution-Related Liability on such
terms and for such amount as Spinco may direct. Peabody may condition such
settlement on receipt, prior to the settlement, from Spinco of the indemnity
payment with respect to the Distribution-Related Liability less any amounts to
be paid directly by Spinco to the Taxing Authority. Spinco may direct Peabody,
at Spinco’s expense, to pay an asserted deficiency for the Distribution-Related
Liability out of funds provided by Spinco, and to file a claim for refund.
Peabody shall not pay (unless otherwise required by a proper notice of
assessment and after prompt notification to Spinco of Peabody’s receipt of
notice and demand for payment) any portion of the Distribution-Related Liability
without the written consent of Spinco, which shall not be unreasonably withheld.
          (d)   Tax Proceedings Controlled by Peabody. In the event that
(i) Spinco does not provide Peabody with the written acknowledgment contemplated
by Section 4.5(b) to the effect that Spinco confirms that the asserted liability
is a Distribution-Related Liability within thirty (30) days following receipt of
notice provided in Section 4.5(a), or (ii) following such confirmation, Spinco
fails within thirty (30) days following request therefor to furnish to Peabody
evidence of its ability to pay the full amount of the Distribution-Related
Liability, or (iii) Peabody reasonably believes after due investigation that
Spinco may not be able to pay the full amount of the Distribution-Related
Liability, if required, and Spinco fails to furnish a guarantee or performance
bond satisfactory to Peabody in an amount equal to the amount of the
Distribution-Related Liability then being asserted by the Taxing Authority, or
(iv) should Spinco fail to prosecute the Proceeding in a reasonably diligent
manner, then Peabody may assume control of the Proceeding upon the following
terms: (1) Peabody will diligently defend against the claim of the Taxing
Authority, including the pursuit of the appeal of any adverse determinations to
the appropriate tribunal (unless advised in writing by independent outside
counsel at Spinco’s sole cost in its reasonable judgment that Peabody would not
prevail upon any such appeal) and shall employ such resources, including
independent counsel, in conducting such defense as are reasonably commensurate
to the nature and magnitude of the claim; (2) Peabody will consult with Spinco
as to the conduct of all Proceedings, will provide Spinco with copies of all
protests, pleadings, briefs, filings, correspondence and similar materials
relative to the Proceedings and will permit a representative of Spinco to be
present and participate in all meetings with the relevant Taxing Authority and
all hearings before any court; and (3) Peabody will not settle, compromise or
concede any claim that would result in a Distribution-Related Liability without
Spinco’s consent, not to be unreasonably withheld. Subject to the above, any
such Proceeding shall be controlled and directed exclusively by Peabody and any
related expenses incurred by any member of the PEC Group, including but not
limited to, reasonable fees for attorneys, accountants, expert witnesses or
other consultants directly related to the Distribution-Related Liability shall
be reimbursed by Spinco, if Spinco admits or is found to have incorrectly failed
to acknowledge the asserted liability as a Distribution-Related Liability as
provided in Section 4.5(b); provided, however, that Peabody will not be required
to pursue the claim in the federal district court, Court of Claims or any state
court if as a prerequisite to such Court’s jurisdiction, it is required to pay
the asserted liability unless the funds necessary to invoke such jurisdiction
are provided by Spinco at no cost to Peabody.
          (e)   Time and Manner of Payment. Unless otherwise agreed in writing,
Spinco shall pay to Peabody the amount with respect to a Distribution-Related
Liability (less any amount paid directly by Spinco to the Taxing Authority or
made available to Peabody under Section 4.5(d)) at

13



--------------------------------------------------------------------------------



 



least two (2) Business Days prior to the date payment of the
Distribution-Related Liability is to be made to the Taxing Authority. Such
payment shall be paid by Spinco to Peabody by wire transfer of immediately
available funds to an account designated by Peabody by written notice to Spinco
prior to the due date of such payment. If Spinco delays making payment beyond
the due date hereunder, Spinco shall pay interest to Peabody on the amount
unpaid at the rate of the monthly average of the “prime rate” as published in
the Wall Street Journal for each day and the actual number of days for which any
amount due hereunder is unpaid; provided, however, that this provision for
interest shall not be construed to give Spinco the right to defer payment beyond
the due date hereunder.
          (f)   Refund of Amounts Paid by Spinco. Should Peabody or any other
member of the Affiliated Group receive a refund in respect of amounts paid by
Spinco to any Taxing Authority on Peabody’s behalf or paid by Spinco to Peabody
for payment to a Taxing Authority with respect to a Distribution-Related
Liability, or should any such amounts that would otherwise be refundable to
Peabody be applied or credited by the Taxing Authority to obligations of Peabody
unrelated to a Distribution-Related Liability, then Peabody shall, promptly
following receipt (or notification of credit), remit such refund (including any
statutory interest that is included in such refund or credited amount) to
Spinco.
          (g)   Transfer Taxes. Peabody shall bear any and all stamp, duty,
transfer, sales and use or similar Taxes incurred in connection with the
Contribution and Distribution.
          (h) Cooperation. Subject to the provisions of Section 3.7, Peabody and
Spinco shall reasonably cooperate with one another in a timely manner with
respect to any Tax matter covered by this Agreement, including any Proceeding
described in Section 2.3. Peabody and Spinco agree that such cooperation shall
include, without limitation, making available to the other Party, during normal
business hours, all books, records and information, officers and employees
(without substantial interruption of employment) necessary or useful in
connection with any such Tax matter. The Party requesting or otherwise entitled
to any books, records, information, officers or employees pursuant to this
Section 4.5(h) shall bear all reasonable out-of-pocket costs and expenses
(except reimbursement of salaries, employee benefits and general overhead)
incurred in connection with providing such books, records, information, officers
or employees.
          (h)   Supplemental Rulings. Peabody shall provide Spinco a copy of and
an opportunity to comment upon any supplemental ruling sought from the Internal
Revenue Service with respect to the Ruling and no supplemental ruling request
shall be made without Spinco’s consent if such supplemental ruling would
materially expand Spinco’s indemnification obligations under Section 4.3.
ARTICLE V.   MISCELLANEOUS
          SECTION 5.1.   Complete Agreement; Construction. This Agreement shall
constitute the entire agreement between the Parties with respect to the subject
matter hereof and shall supersede all previous negotiations, commitments and
writings with respect to such subject matter.

14



--------------------------------------------------------------------------------



 



          SECTION 5.2.   Counterparts. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more such counterparts have been signed
by both Parties.
          SECTION 5.3.   Survival of Agreements. Except as otherwise
contemplated by this Agreement, all covenants and agreements of the Parties
contained in this Agreement shall survive the Distribution Date.
          SECTION 5.4.   Notices. All notices and other communications hereunder
shall be in writing and hand delivered or mailed by registered or certified mail
(return receipt requested) or sent by any means of electronic message
transmission with delivery confirmed (by voice or otherwise) to the Parties at
the following addresses (or at such other addresses for a Party as shall be
specified by like notice) and will be deemed given on the date on which such
notice is received:
To Peabody:
Peabody Energy Corporation
701 Market Street
St. Louis, MO 63101
Attention: Alexander Schoch
Executive Vice President – Law
Fax: 314-342-3419
To Spinco:
Patriot Coal Corporation
12312 Olive Boulevard, Suite 400
St. Louis, MO 63101
Attention: Joseph W. Bean
Senior Vice President, General Counsel and Corporate Secretary
Fax:
          SECTION 5.5.   Waivers. The failure of any Party to require strict
performance by the other Party of any provision in this Agreement will not waive
or diminish that Party’s right to demand strict performance thereafter of that
or any other provision hereof.
          SECTION 5.6.   Amendments. This Agreement may not be modified or
amended except by an agreement in writing signed by the Parties hereto.
          SECTION 5.7.   Assignment. This Agreement shall not be assignable, in
whole or in part, directly or indirectly, by any Party hereto without the prior
written consent of the other Party hereto, and any attempt to assign any rights
or obligations arising under this Agreement without such consent shall be void.

15



--------------------------------------------------------------------------------



 



          SECTION 5.8.   Successors and Assigns. The provisions to this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the Parties and their respective successors and permitted assigns.
          SECTION 5.9.   Additional Members. Any new members of the Affiliated
Group shall automatically become a Party to this Agreement upon becoming
members.
          SECTION 5.10.   Third Party Beneficiaries. This Agreement is solely
for the benefit of the Parties hereto and should not be deemed to confer upon
third parties any remedy, claim, liability, reimbursement, claim of action or
other right in excess of those existing without reference to this Agreement.
          SECTION 5.11.   Title and Headings. Titles and headings to sections
herein are inserted for the convenience of reference only and are not intended
to be a part of or to affect the meaning or interpretation of this Agreement.
          SECTION 5.12.   Exhibits. The Exhibits to this Agreement shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein.
          SECTION 5.13.   GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO ITS CONFLICTS OF LAW RULES.
          SECTION 5.14.   Consent to Jurisdiction. The Parties hereto hereby
agree that the appropriate forum and venue for any disputes between any of the
Parties hereto arising out of this Agreement shall be any state or federal court
sitting in St. Louis, Missouri and each of the Parties hereto hereby submits to
the personal jurisdiction of any such court. The foregoing shall not limit the
rights of any Party to obtain execution of judgment in any other jurisdiction.
          SECTION 5.15.   Severability. In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby. The Parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.
[remainder of page intentionally left blank]

16



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed as of the day and year first above written.

            PEABODY ENERGY CORPORATION
      By:   /s/ Richard A. Navarre         Name:   Richard A. Navarre       
Title:   Executive Vice President     

            PATRIOT COAL CORPORATION
      By:   /s/ Richard M. Whiting         Name:   Richard M. Whiting       
Title:   President & Chief Executive Officer     

17